Maxwell, J.,
dissentiente. The intention of the testator is to give the rule of construction. If the testator use legal phrases, his intention should be construed by legal rules. If he use words that are common, his intentions, according to the common understanding of the Words he uses, should be the rule.
The words which we are called on to construe are, “I “give unto my daughter JRebeekah Graham and her children “ that plantation where she now lives, known by the name “of Stephenson’s cabin.” These words are a part of a certain paragraph in the will, but of themselves constitute a complete sentence. Rebecca Graham had four children living at the time the will was made, and at the time it was admitted to probate.
It seems to me that the words of the will give to Rebecca Graham, and her four children, the plantation named,- in joint tenancy, and that the words used are too plain to admit of construction. Smith vs. Chapman, 1 H. & M., 240; Wild’s case, 6 Coke, 17; Garbrand vs. Mayot, 2 Vernon, 105; Oates vs. Jackson, 2 Strange, 1172. It is claimed that the case of Merriman vs. Merriman and others, 5 Munf., 440, is inconsistent with this opinion.
The case of Merriman vs. Merriman is not fully reported, but the language of the will, though not given, seems to have been a gift of “five negroes, and their future increase “to Mary Merriman and to her and her children forever.” It seems to me that the effect of the words first used was to vest in Mary Merriman the title to the negroes, and that it was not the intention of the testator, by the words subsequently used, to divest such title and revest it in her and her children, and that the court could not have decided otherwise than it did. If the gift had been to “Mary Mer- *325“ riman and her children, and to her and her children for- “ ever,” the ease would have been very different, and would have been in substance like the one under consideration.
. I think the decree complained of ought to be affirmed, with damages and costs,
Decree reversed,